DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non Final Rejection in response to applicant’s claim amendments and remarks filed February 2, 2021.  After updating the search history the examiner found prior art relevant to the previously allowed subject matter that was incorporated into the current set of claims.  Claims 1, 9, and 20 are currently amended.  Claim 21 is newly added.  Claim 12 has been canceled.  Claims 1-11 and 13-21 are pending review in this correspondence.

Response to Amendment
	Objection to claim 9 for a typographical error is withdrawn in view of applicant’s claim amendment.
	Rejection of claims 1, 13-15, and 19 as being anticipated by Erickson et al (US 2011/0039730 A1) is withdrawn in view of applicant’s amendments to claim 1.
	Rejection of claims 1-3, 7, 11, and 20 as being unpatentable over Fehr (US 2012/0014837 A1) is withdrawn in view of applicant’s amendments to claims 1 and 20.
	Rejection of claims 5, 6, 8, and 10 as being unpatentable over Fehr (US 2012/0014837 A1) in view of Gray et al (US 8,501,406 B1) is withdrawn in view of applicant’s amendments to claim 1.
	Rejection of claims 9 and 16-18 as being unpatentable over Fehr (US 2012/0014837 A1) in view of Zhong et al (US 2010/0065726 A1) is withdrawn in view of applicant’s amendments to claim 1.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 13, the limitation of the plurality of sample wells being non-overlapping with their respective waveguide seems be in direct contradiction to the language currently recited in claim 1.  Thus, it is unclear how the first and second plurality of wells can be both overlapping and non-overlapping with their respective first and second waveguides.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1, 10, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levene et al (US 2003/0174992 A1).
With respect to claim 1, Levene discloses a silicone microfluidic device comprising:
An array of sample wells arranged on a surface of the device (cavities in the rectangular recesses 2140, See Fig. 22);
A first waveguide (zero-mode waveguide devices 2150 are provided in plurality, See Fig. 22) configured to optically couple excitation energy to a first plurality of sample wells in the array, wherein the first waveguide is positioned to at least partially overlap with the first plurality of sample wells; and
A second waveguide (zero-mode waveguide devices 2150 are provided in plurality, See Fig. 22) configured to optically couple excitation energy to a second plurality of sample wells in the array, wherein the second waveguide is positioned to at least partially overlap with the second plurality of sample wells (See Fig. 22 reproduced below and Paras. 0073-0075).

    PNG
    media_image1.png
    473
    537
    media_image1.png
    Greyscale

Fig. 22 (reproduced)

With respect to claim 11, Levene discloses that the first and the second waveguide (zero-mode waveguide devices 2150) are positioned beneath the surface of the integrated device (See Fig. 22 and Para. 0073 for discussion of the fabrication of the zero-mode waveguides in the metal film with the array of holes 2010 in the silicon structure 1920 disposed above the film layer 1915; See Para. 0075 for description relative to Fig. 22).
With respect to clam 14, Levene discloses that the first plurality of sample wells is arranged in a first row of the array of samples wells, and the second plurality of samples wells is arranged in a second row of the array of sample wells (See Fig. 22-a reproduced below).

    PNG
    media_image2.png
    381
    522
    media_image2.png
    Greyscale

Fig. 22-a (reproduction)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(s) 2, 3, 7, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levene et al (US 2003/0174992 A1) in view of Fehr (US 2012/0014837 A1).
	With respect to claim 2, Levene fails to disclose the inclusion of a plurality of excitation-coupling structures.
Fehr teaches an integrated device (optode array chip, See Paras. 0109-0111) comprising that comprises a plurality of excitation-coupling structures (optical elements 95, See Para. 0110) including a first set of excitation coupling structures (See Fig. 14 reproduced below), wherein the first set of excitation-coupling structures is configured to optically direct excitation energy from the first waveguide towards the first plurality of samples wells, and the second set of excitation-coupling structures (See Fig. 14 reproduced below) is configured to optically direct excitation energy from the second waveguide towards the second plurality of sample wells (See Fig. 14 and Para. 0110 for discussion that optical elements can comprise mirrors or dielectric stacks).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the plurality of excitation-coupling structures, as taught by Fehr, into the integrated device of Levene, for the purpose of enhancing efficiency of the illumination of optical energy across the device.

    PNG
    media_image3.png
    652
    759
    media_image3.png
    Greyscale


	With respect to claim 3, the combination of Levene and Fehr teaches that at least one excitation-coupling structure (95) in the first set is configured to direct excitation energy to a vicinity of a respective sample well in the first plurality of sample wells (See Para. 0110 of Fehr for discussion of illumination light 96 being introduced from above the chip in flood fashion, passing down through the glass of the substrate, and then being directed upward to the bottom of the waveguide 91 by optical element 95; the light can stimulate emission from the sample within the waveguide; Para. 0111 teaches that the illumination light is prevented from entering the nanoscale aperture from above).
	With respect to claim 7, Levene fails to disclose that the integrated device comprises an optically transparent material that the first and second plurality of sample wells are formed into.

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the optically transparent material with the apertures formed through the optically transparent layer, as taught by Fehr, into the formation of the integrated device of Levene, for the purpose of enhancing efficiency of the illumination of optical energy across the device.
	With respect to claim 20, Levene discloses a system comprising:
A silicone microfluidic device comprising:
An array of sample wells arranged on a surface of the device (cavities in the rectangular recesses 2140, See Fig. 22);
A first waveguide (zero-mode waveguide devices 2150 are provided in plurality, See Fig. 22) configured to optically couple excitation energy to a first plurality of sample wells in the array, wherein the first waveguide is positioned to at least partially overlap with the first plurality of sample wells; and
A second waveguide (zero-mode waveguide devices 2150 are provided in plurality, See Fig. 22) configured to optically couple excitation energy to a second plurality of sample wells in the array, wherein the second waveguide is positioned to at least partially overlap with the second plurality of sample wells (See Fig. 22 reproduced above and Paras. 0073-0075).
	Levene fails to specifically disclose the inclusion of an instrument comprising at least one energy source configured to emit the excitation energy.
Para. 0088 of Fehr teaches an optode array chip comprising a plurality of fluid conduits and associated waveguides (See Fig. 14 and Paras. 0109-0110), wherein the chip may further take the form 
	It would have been obvious to one of ordinary skill in the art to incorporate the external light source for illumination of an excitation energy to the integrated device of Fehr into the device of Levene for the purpose of allowing the integrated device to be utilized with light sources of differing wavelengths and/or power, thus allowing for analysis of various types of samples and the detection of various types of analytes of interest.

Claim(s) 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levene et al (US 2003/0174992 A1) in view of Gray et al (US 8,501,406 B1).
Refer above for the teachings of Levene.

Gray teaches preferentially functionalized substrates in which, for example, a reflective or opaque region of a substrate surface is treated to have one set of surface characteristics, and a transparent portion of the surface is treated to have a different set of surface characteristics (See Col. 5, lines 45-53).  The ZMWs of Gray typically comprises a cladding surrounding a core (i.e., partially or fully), wherein the cladding is configured to preclude propagation of electromagnetic energy of a wavelength higher than the cutoff wavelength longitudinally through the core of the zero-mode waveguide.  The cladding is typically made of materials that prevent any significant penetration of the electric and the magnetic fields of an electromagnetic radiation that is opaque and/or reflective materials.  Suitable materials for fabricating the cladding include but are not limited to metals, metal oxides, alloys, and semi-conducting materials, and any combination thereof (See Col. 15, lines 39-50).  Additionally, the opaque or reflective layer can be disposed upon the upper surface of a transparent lower layer.  By patterning the opaque or reflective layer on the transparent lower layer, a plurality of optical confinements can be produced.  In some cases the substrate comprises a single opaque or reflective layer.  In some cases, the substrate comprises multiple opaque or reflective layers, which can comprise the same or different materials (See Fig. 3 and Col. 17, lines 6-14).
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the combined or alternating opaque and reflective layers taught by Gray, into the layer in which the wells are formed through in Levene, for the purpose of preventing any significant or undesirable penetration of the electric and the magnetic fields of electromagnetic fields to select sample wells.
	With respect to claim 6, the combination of Levene and Gray teaches that the at least one reflective layer can include aluminum (See Para. 0074 of Levene and Col. 17, lines 37-53 of Gray).

Gray teaches substrates and devices related to arrays of optical confinements having surfaces with high levels of bias, wherein a zero mode waveguide (ZMW) for which an apertures extends into a transparent layer has a modified surface. The cladding (102) is selectively coated with a compound (202), such as a phosphate passivating agent.  The substrate is then treated with a selective removal compound to selectively remove functionalized groups from the passivated surface of the cladding (202) to produce highly selectively coated surface.  Thus, when the transparent layer is functionalized with a coupling agent, a molecule of interest, such as an enzyme, can be attached (See Fig. 3 and Col. 9, line 65 Col. 10, line 17).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the passivation layer as taught by Gray into the sidewall of the sample well of the array of sample wells of Levene for the purposes of functionalizing the well to create a surface that has high specific functionality (See Col. 10, lines 41-55) and allows for the subsequent attachment of a molecule of interest to the base or sidewall of the well, such that the desired molecule will be within an desired zone for observation and detection of the molecule of interest.
Claim(s) 9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levene et al (US 2003/0174992 A1) in view of Zhong et al (US 2010/0065726 A1).
	Refer above for the teachings of Levene.
	With respect to claim 9, Levene fails to teach that at least one sidewall of a sample well in the array of same wells is tapered.
Zhong teaches waveguide arrays for improved uniformity of analyte region illumination, in certain preferred embodiments, metal layer placed on top of the waveguide cladding serves to reflect upward directed photons back toward the bottom of the substrate.  FIG. 16 illustrates a cross section of 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide at least one sidewall of a sample well in the array of sample wells of Levene with a tapered sidewall, such as taught by Zhong, for the purpose of bringing the analyte regions closer to the waveguide core for more concentrated illumination.
	With respect to claim 16, Levene fails to teach the inclusion of at least one optical grating coupler positioned in a region of the integrated device separate from the array of sample wells.
	Zhong teaches waveguide arrays for improved uniformity of analyte region illumination that include optical gratings disposed upon an external surface of the waveguides.  The gratings can be configured to couple free space light between a source of free space light and the waveguides.  By providing each waveguide with gratings of uniform characteristics, e.g., uniform grating period, cross sectional area of the slits that make up the grating, and the like, optical energy is coupled to the waveguide cores such that illumination of the waveguides with optical energy of a desired intensity and wavelength is achieved.  Because the gratings normalize the intensity of optical energy among the arrayed waveguides, the waveguides produce substantially uniform evanescent fields that emanate from the waveguides as light passes through the waveguides.  Accordingly, analyte regions disposed proximal to the arrayed waveguides are illuminated with improved uniformity, and issues involving 
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the optical grating taught by Zhong into the external surface of the waveguide of Levene that is opposite the surface in contact with the samples wells for the purpose of normalizing the intensity of optical energy among the arrayed waveguides, and ensuring that analyte regions (nanowells) receiving neither too much of too little illumination light from the optical elements.
	With respect to claim 17, the combination of Levene and Zhong teaches that the at least one grating coupler is optically coupled to the first waveguide and the second waveguide (See Para. 0114 of Zhong for discussion of how parallel and focused laser beams 928-932 of an optical energy source are directed toward optical gratings 908-912 which are disposed within a waveguide cladding layer or position proximal to surface-exposed waveguides 902-906; See Fig. 9A).
	With respect to claim 18, the combination of Levene and Zhong teaches that the at least one grating coupler is configured to receive excitation energy from an external light source (See Para. 0114 for discussion of how parallel and focused laser beams 928-932 of an optical energy source are directed toward optical gratings 908-912 which are disposed within a waveguide cladding layer or position proximal to surface-exposed waveguides 902-906; See Fig. 9A).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levene et al (US 2003/0174992 A1) in view of Erickson et al (US 2011/0039730 A1).
Refer above for the disclosure of Levene.
Levene fails to disclose that the first waveguide is configured to evanescently couple excitation energy to the first plurality of sample wells, and the second waveguide is configured to evanescently couple excitation energy to the second plurality of sample wells.

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the evanescent coupling taught by Erickson into the configuration of the device of Levene such that multiple types of analysis can be performed on a single integrated device. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levene et al (US 2003/0174992 A1).
Refer above for the disclosure of Levene.
The embodiment depicted in Figs. 19-22 of Levene fails to disclose that the integrated device further comprises a plurality of sensors positioned to receive photons emitted from the array of sample wells.

Optoelectronics, Fremont, Calif.) for detection of the fluorescence photons.  The signal from the APD was sent to a correlator card (Correlator.com, Bridgewater, N.J.) in a computer, where the time trace of fluorescence was recorded and stored, and the autocorrelation function of the signal was calculated (See Para. 0069).
		It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the photodiode taught in the embodiment of Fig. 16 of Levene into the later embodiment of Levene for the purposes of the detection of the fluorescence photons and subsequent time trace of the fluorescence.

Allowable Subject Matter
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose the device of claim 21, specifically wherein the first set of excitation-coupling structures is positioned between the first waveguide and the first plurality of sample wells, and that the second set of excitation-coupling structures is positioned between the second waveguide and the second plurality of sampling wells.

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or fairly teach that the first set of excitation-coupling structures is positioned between the first waveguide and the first plurality of sample wells, and that the second set of excitation-coupling structures is positioned between the second waveguide and the second plurality of sampling wells.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        March 12, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798